Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law nature without significantly more. The claim(s) recite(s) “wherein a downshift of the amide I band maximum of the candidate biomarker protein to a frequency below a threshold of 1638-1648 cm-1 is indicative for disease progression”, which is a law of nature describing the relationship between a disease progression and the downshift of the aide I band maximum of the candidate biomarker protein to a frequency below value of 1638-1648 cm-1. 
The following analysis is an application of the Alice/Mayo test to determine subject matter eligibility under U.S.C. 101. See MPEP 2106.
Step 1. Yes, the claim is drawn to a process, which is one of the 4 statutory categories.
Step 2A prong 1. Yes, the claim recites a judicial exception. In particular, the “wherein” clause of claim 1 recites a law of nature, namely a relationship between a biomarker (change in some band on the spectrum) and a physiological condition “indicative for disease progression. So that is a law of nature which is recited or described in the claim.
Step 2A prong 2. No, the claim does not integrate the law of nature into a practical application. It does not rely on or use the law of nature in any further steps recited within the claim. See MPEP 2106.04(d), in particular, the second paragraph.
Step 2B. The additional steps and elements (a and b of claim 1) do NOT amount to significantly more than the law of nature and these steps are routinely done together. See Payne (“Fourier Transform IR Spectroscopy of Collagen and Gelatin Solutions: Deconvolution of the Amide I Band for Conformational Studies”, Biopolymers, Vol. 27, 1749-1760 (1988)), especially pages 1749, and 1751-1752. These steps and elements (a and b of Applicant’s claim 1), when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception since they are well-understood and routine in the art, as shown by Payne (pages 1749 and 1751-1752).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeConnick (WO 02/056018) (cited in Applicant’s specification) in view of Payne (“Fourier Transform IR Spectroscopy of Collagen and Gelatin Solutions: Deconvolution of the Amide I Band for Conformational Studies”, Biopolymers, Vol. 27, 1749-1760 (1988), see especially pages 1749, and 1751-1752), and further in view of Yoneyama (US 20090202515) and Dodel (US 20090028869).

Regarding claim 1, DeConnick teaches use of devices suitable for the investigation of ligand-receptor interactions, in particular for the investigation of biological or chemical molecules and organic components and their interaction with suitably modified surfaces. DeConnick discloses methods of chemical surface activation and covalent grafting of ATR (Attenuated Total Internal Reflection) elements and their use in FTIR (Fourier Transform Infra Red) devices for the detection, characterization, and dosage of biological molecules and organic compounds. Page 1, lines 4-10.
More specifically, DeConnick teaches a method to activate the surface of an optical element, transparent in the infra-red, particularly a silicon or germanium ATR device, typically a crystal, an optical fiber or a rod made of such materials, and to further covalently fix functionalized organic molecules able to immobilize biological components and molecules, including biological and non-biological receptors, proteins, antibodies, membranes. This purposely modified ATR element provides a method to study ligand-receptor interactions occurring at the solvent ATR element interface, particularly, at the water-containing media See page 7, lines 12-20. 
Thus DeConnick teaches steps (a) and (b) in Applicant’s claim 1. 
Moreover, regarding Applicant’s step (c), analyzing a shift of the amide I band maximum of the candidate biomarker protein  to determine the secondary structure of the candidate biomarker protein is disclosed by DeConnick. See for example page 17, lines 24-30.
However DeConnick is silent as to the “downshift of the amide I band maximum of the candidate biomarker protein to a frequency below a threshold value of 1638-1648 cm-1” being “indicative for disease progression”.
However, Payne and Yoneyama suggest this relationship.
More specifically, Payne teaches on page 1752 that upon denaturation, the intensity of the aide I band of collagen decreases markedly. The most intense band in the native spectrum, at 1660 cm-1 is markedly diminished in the denatured state whereas the absorption at 1633 cm-1 is intensified after denaturation.
Thus Payne discloses that denaturation of a protein can be detected via this downshift of the amide I band maximum. Examiner notes that denaturation results in a change in conformation.
Moreover, Yoneyama discloses denaturation of amyloid precursor proteins (APPs), which are causative proteins of Alzheimer's disease. 
More specifically Yoneyama teaches the following.
“Herein the focus is on proteoglycans for therapies for the above neural fibrotic degenerative diseases; proteoglycans are molecules structured such that one or more glycosaminoglycan (GAG) chains are covalently linked with proteins called "core proteins", and the specific sugar chain structures in GAG chains are thought to be involved in various proteoglycan functions. Proteoglycans are divided into four groups, based on the type of GAG chain: chondroitin sulfate proteoglycans (CSPGs), dermatan sulfate proteoglycans (DSPGs), heparan sulfate proteoglycans (HSPGs), and keratan sulfate proteoglycans (KSPGs) (Non-Patent Documents 13 to 19). Of these, HSPGs have been studied extensively, since their functions are greatly modified by binding to various cytokines, adhesion molecules, and chemokines. HSPGs and GAG chains, which are side chains extending from the core proteins, are reported to convert nonfibrillar amyloid .beta.-proteins into neurotoxic fibrillar amyloid .beta.-proteins, and to protect amyloid .beta.-proteins (A.beta.) from the protein degradation system (Non-Patent Documents 20 to 22). Likewise, heparan sulfate proteoglycans and glycosaminoglycans are suspected to convert .alpha.-synuclein, the most likely candidate for the causative agent of Parkinson's disease, in to its fibrillar form, and also to denature amyloid precursor proteins (APPs), which are causative proteins of Alzheimer's disease (Non-Patent Document 23).
Thus Yoneyama teaches denaturation of amyloid precursor proteins, which are causative proteins of Alzheimer’s disease, and Payne discloses that denaturation of a protein can be detected via this downshift of the amide I band maximum. 
One skilled in the art would have been suggested to determine denaturation of amyloid precursor proteins, the causative proteins of Alzheimer’s disease, as taught by Yoneyama, via detecting a downshift of the amide I band maximum of the proteins, as suggested by Payne. Moreover, Dodel discloses the antibody A8978 [antibody against Amyloid-beta precursor protein] is known and useful for studying Alzheimer’s disease (see abstract and para. 0153). 
Thus providing as a receptor on the functionalized surface of the DeConnick device, the antibody A8978, is suggested by Dodel, for determining denaturation of the target protein, as suggested by Yoneyama, via detecting a downshift of the amide I band maximum of the protein, as suggested by Payne. Examiner notes that the downshift of the amide I band maximum to a frequency below a threshold value of 1638-1648 cm -1 is inherent in the biomarker protein being detected, in this case the Amyloid-beta precursor protein.

As to claim 2, DeConnick discloses using an infrared sensor element comprising: a germanium [p. 4 lines 1-8] internal reflection element [p. 4, lines 23-28 and p. 7, lines 12-20] of a trapezoid shape [p. 8, lines 6-14] . Regarding silanization, see DeConnick on page 4, lines 1-22.
As to claim 3, see discussion above regarding claim 1 with respect to an antibody used.
As to claim 4, 5, and 13, see discussion above with respect to claim 1, regarding the antibody A8978.
Also regarding claim 5, see DeConnick in figure 1A showing an antibody receptor.
As to claims 7 and 12, see disclosure by DeConnick on page 7, line 28 to column 8, line 5.
As to claim 8, see disclosure by DeConnick on page 15, line 23 to page 16, line 14. 
As to claim 9, the limitations recited are implied in the disclosure by DeConnick in, for example, page 17, lines 24-30.
As to claims 10 and 15, DeConnick is silent as to parallel IR analysis and another optical detection method, such as fluorescence detection. However, performing in parallel to the IR analysis, another optical detection method, such as fluorescence detection, would have required ordinary skills in the art since fluorescent detection is known in the art (as shown by DeConnick on page 2, lines 21-22), as may be desirable for added data or confirmation of the results of IR analysis. The skilled artisan would have had reasonable expectation of success since DeConnick teaches that both infrared detection methods and fluorescence detection can be applied in an aqueous media (p. 2, lines 21-22.) 
Also, as to claims 11 and 16, it would have been obvious to one skilled in the art to perform the study using a body fluid from a patient, such as blood, as may be desirable for studying analytes in the patient sample, since DeConnick teaches that antibodies can be used in the analysis and that the study of ligand-receptor interaction can be done in water containing media (see p. 7, lines 12-20 and p. 11, lines 9-11). In other words, it would have been predictable that the analysis can be performed in a blood sample, since it is a water containing media.


Claims 1-3, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeConnick (WO 02/056018) (cited in Applicant’s specification) in view of Payne (“Fourier Transform IR Spectroscopy of Collagen and Gelatin Solutions: Deconvolution of the Amide I Band for Conformational Studies”, Biopolymers, Vol. 27, 1749-1760 (1988), see especially pages 1749, and 1751-1752), and further in view of Meredith (“Protein Denaturation and Aggregation; Cellular Responses to Denatured and Aggregated Proteins”, Ann. N.Y. Acad. Sci. 1066: 181-221 (2005)), and Eurogentec (2011 Price List Covance Antibodies, pg. 2 (alpha-Synuclein (4B12) Monoclonal Antibody (SIGNET) catalog # SIG-39730 et seq.)
However DeConnick is silent as to the “downshift of the amide I band maximum of the candidate biomarker protein to a frequency below a threshold value of 1638-1648 cm-1” being “indicative for disease progression”.
However, Payne and Meredith suggests this relationship.
More specifically, Payne teaches on page 1752 that upon denaturation, the intensity of the aide I band of collagen decreases markedly. The most intense band in the native spectrum, at 1660 cm-1 is markedly diminished in the denatured state whereas the absorption at 1633 cm-1 is intensified after denaturation.
Thus Payne discloses that denaturation of a protein can be detected via this downshift of the amide I band maximum. Examiner notes that denaturation results in a different conformation.
Furthermore, Meredith teaches that diseases like Alzheimer’s, Huntingtons, and Parkinson’s diseases are sometimes called protein misfolding diseases (page 1, abstract), and protein aggregation is a prominent feature of these diseases. Meredith further teaches that defects in the protein degradation system to lead to protein aggregate diseases (top of page 210). See also pages 208-209 discussing protein degradation giving rise to Parkinson’s disease, and see page 210 disclosing alpha-synuclein aggregation being manifested predominatly by CNS disease.  
Moreover antibody 4B12 [receptor] is known in the art, as cited in Applicant’s Information Disclosure Statement of 10/21/20 (see Eurogentec, 2011 Price List Covance Antibodies, pg. 2 (alpha-Synuclein (4B12) Monoclonal Antibody (SIGNET) catalog # SIG-39730 et seq). It would have been obvious to one skilled in the art to utilize known antibodies, such as 4B12, for binding to alpha-Synuclein as taught by Eurogentec, since DeConnick suggests immobililization of antibodies as may be desirable for analysis. Moreover, providing as a receptor on the functionalized surface of the DeConnick device, the antibody 4B12 is suggested by Eurogentec, as well as Meredith for determining denaturation of the target protein. Moreover detecting a downshift of the amide I band maximum of a protein is exemplified by Payne. In any case, Examiner notes that the downshift of the amide I band maximum to a frequency below a threshold value of 1638-1648 cm -1 is inherent in the biomarker protein being detected, in this case the alpha-synuclein being detected by the antibody 4B12 disclosed by Eurogentec.
As to claim 2, DeConnick discloses using an infrared sensor element comprising: a germanium [p. 4 lines 1-8] internal reflection element [p. 4, lines 23-28 and p. 7, lines 12-20] of a trapezoid shape [p. 8, lines 6-14] . Regarding silanization, see DeConnick on page 4, lines 1-22.
As to claim 3, see discussion above regarding claim 1 with respect to an antibody used.
Regarding claim 6, see discussion above regarding claim 1 and the use of antibody 4B12 (wherein the binding partner is alpha synuclein.) 
As to claims 7 and 12, these limitations are disclosed by DeConnick on page 7, line 28 to column 8, line 5.
As to claim 8, these limitations are disclosed by DeConnick on page 15, line 23 to page 16, line 14. 
As to claim 9, the limitations recited are implied in the disclosure by DeConnick in, for example, page 17, lines 24-30.
As to claims 10 and 15, DeConnick is silent as to parallel IR analysis and another optical detection method, such as fluorescence detection. However, performing in parallel to the IR analysis, another optical detection method, such as fluorescence detection, would have required ordinary skills in the art since fluorescent detection is known in the art (as shown by DeConnick on page 2, lines 21-22), as may be desirable for added data or confirmation of the results of IR analysis. The skilled artisan would have had reasonable expectation of success since DeConnick teaches that both infrared detection methods and fluorescence detection can be applied in an aqueous media (p. 2, lines 21-22.) 
Also, as to claims 11 and 16, it would have been obvious to one skilled in the art to perform the study using a body fluid from a patient, such as blood, as may be desirable for studying analytes in the patient sample, since DeConnick teaches that antibodies can be used in the analysis and that the study of ligand-receptor interaction can be done in water containing media (see p. 7, lines 12-20 and p. 11, lines 9-11). In other words, it would have been predictable that the analysis can be performed in a blood sample, since it is a water containing media.
Regarding claim 14, detecting a downshift of the amide I band maximum of a protein in the recited range is exemplified by Payne. In any case, Examiner notes that the downshift of the amide I band maximum to a frequency below a threshold value of 1638-1648 cm -1 is inherent in the biomarker protein being detected, in this case the alpha-synuclein being detected by the antibody 4B12 disclosed by Eurogentec.


Response to Arguments
Applicant argues that DeConnic does not teach or suggest grating of receptors to the functionalized IR sensor surface, wherein the receptor binds to the biomarker protein in a conformationally insensitive manner, thereby resulting in the infrared sensor element configured to detect different conformations of the secondary structure of the biomarker protein.  Applicant states that at best, DeConnic states that the device described therein is suitable for investigating ligand-receptor interactions, such as interactions of molecules with surfaces consisting of an attenuated total internal reflection element (page 4, lines 23-28). Applicant argues that nothing in DeConinck teaches or suggests that the device described therein could be used to detect different conformations of the secondary structure of a biomarker protein.
 Upon reconsideration, the grounds for rejection has been amended to address the limitations under USC 103 with additional references, including Payne, which discloses that denaturation of a protein can be detected via this downshift of the amide I band maximum. Examiner notes that denaturation results in a change in conformation.
Moreover, an additional rejection under 35 USC 101 is made in the present Office action. The present invention is made NON-final to give applicant an opportunity to respond.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1678